 

EXHIBIT 10.3

 

EXECUTION VERSION

 

$225,000,000

 

 A. M. CASTLE & CO.

 

12.750% Senior Secured Notes due 2016

 

REGISTRATION RIGHTS AGREEMENT

 

December 15, 2011

 

JEFFERIES & COMPANY, INC.

520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

A. M. Castle & Co., a Maryland corporation (the “Company”), is issuing and
selling to Jefferies & Company, Inc., as initial purchaser (the “Initial
Purchaser”), upon the terms set forth in the Purchase Agreement dated
December 12, 2011, by and among the Company, the Initial Purchaser and the
subsidiary guarantors named therein (the “Purchase Agreement”), $225,000,000
aggregate principal amount of 12.750% Senior Secured Notes due 2016 issued by
the Company, including the guarantees related thereto, (each, a “Note” and
collectively, the “Notes”).  As an inducement to the Initial Purchaser to enter
into the Purchase Agreement, the Company and the subsidiary guarantors listed in
the signature pages hereto agree with the Initial Purchaser, for the benefit of
the Holders (as defined below) of the Notes (including, without limitation, the
Initial Purchaser), as follows:

 

1.                                       Definitions

 

Capitalized terms that are used herein without definition and are defined in the
Purchase Agreement shall have the respective meanings ascribed to them in the
Purchase Agreement.  As used in this Agreement, the following terms shall have
the following meanings:

 

Additional Interest:  See Section 4(a).

 

Advice:  See Section 6(w).

 

Agreement:  This Registration Rights Agreement, dated as of the Closing Date,
between the Company, the Subsidiary Guarantors and the Initial Purchaser.

 

Applicable Period:  See Section 2(e).

 

Blackout Period: See Section 3(e).

 

Business Day:  A day that is not a Saturday, a Sunday or a day on which banking
institutions in the City of New York are authorized or required by law or
executive order to be closed.

 

Closing Date: December 15, 2011.

 

Collateral Documents:  Shall have the meaning set forth in the Indenture.

 

Company:  See the introductory paragraph to this Agreement.

 

 

1

--------------------------------------------------------------------------------


 

 

Day:  Unless otherwise expressly provided, a calendar day.

 

Effectiveness Date:  The 210th day after the Closing Date.

 

Effectiveness Period:  See Section 3(a).

 

Event Date:  See Section 4(b).

 

Exchange Act:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

Exchange Notes:  Senior Secured Notes due 2016 of the Company that have been
registered pursuant to the Securities Act, identical in all material respects to
the Notes, including the guarantees related thereto, except for provisions
relating to series, restrictive legends and Additional Interest.

 

Exchange Offer:  See Section 2(a).

 

Exchange Registration Statement:  See Section 2(a).

 

Filing Date:  The 120th day after the Closing Date.

 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Holder:  Any registered holder of Registrable Securities.

 

Indemnified Party:  See Section 8(c).

 

Indemnifying Party:  See Section 8(c).

 

Indenture:  The Indenture, dated as of the Closing Date, among the Company, the
Subsidiary Guarantors, the Trustee and U.S. Bank National Association, as
collateral agent, pursuant to which the Notes are being issued, as amended or
supplemented from time to time in accordance with the terms thereof.

 

Initial Purchaser:  See the introductory paragraph to this Agreement.

 

Initial Shelf Effectiveness Date: The 210th day after the Closing Date.

 

Initial Shelf Registration:  See Section 3(a).

 

Inspectors:  See Section 6(o).

 

Lien: Shall have the meaning set forth in the Indenture.

 

Losses:  See Section 8(a).

 

Notes:  See the introductory paragraph to this Agreement.

 

Participating Broker-Dealer:  See Section 2(e).

 

Person:  An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.

 

2

--------------------------------------------------------------------------------


 

Private Exchange:  See Section 2(f).

 

Private Exchange Notes:  See Section 2(f).

 

Prospectus:  The prospectus included in any Registration Statement (including,
without limitation, a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance upon Rule 430A), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

Purchase Agreement:  See the introductory paragraph to this Agreement.

 

Records:  See Section 6(o).

 

Registrable Securities:  Notes and Private Exchange Notes; provided, however,
that a Note or Private Exchange Note, as applicable, shall cease to be a
Registrable Security upon the earliest to occur of the following:

 

(i)                                     in the circumstances contemplated by
Section 2(a), the Note has been exchanged by a Person other than a Participating
Broker-Dealer for an Exchange Note in an Exchange Offer as contemplated in
Section 2(a);

 

(ii)                                  in the circumstances contemplated by
Section 3, a Shelf Registration registering such Note or Private Exchange Note,
as applicable, under the Securities Act has been declared or becomes effective
and such Note or Private Exchange Note, as applicable, has been sold or
otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration;

 

(iii)                               following the exchange by a Participating
Broker-Dealer in the Exchange Offer of a Note for an Exchange Note, the date on
which such Exchange Note is sold to a purchaser in accordance with applicable
securities laws and the provisions of this Agreement;

 

(iv)                              such Note or Private Exchange Note, as
applicable, is actually sold by the holder thereof pursuant to Rule 144 under
circumstances in which any legend borne by such Note or Private Exchange Note,
as applicable, relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Company or pursuant to the
Indenture; or

 

(v)                                   such Note or Private Exchange Note, as
applicable, shall cease to be outstanding.

 

Registrable Shelf Securities: See Section 3.

 

Registration Statement:  Any registration statement of the Company and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Registration Statement, the Initial Shelf
Registration and any subsequent Shelf Registration) that covers any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

3

--------------------------------------------------------------------------------


 

Rule 144:  Rule 144 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.

 

Rule 144A:  Rule 144A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.

 

Rule 158: Rule 158 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar or regulation hereafter adopted by the
SEC.

 

Rule 415:  Rule 415 promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

Rule 430A:  Rule 430A promulgated under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

SEC:  The U.S. Securities and Exchange Commission.

 

Securities:  The Notes, the Exchange Notes and the Private Exchange Notes.

 

Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

Shelf Effectiveness Date: 90 days after receipt of the relevant Shelf Notice.

 

Shelf Notice:  See Section 2(j).

 

Shelf Registration:  See Section 3(b).

 

Subsequent Shelf Registration:  See Section 3(b).

 

Subsidiary Guarantor:  Each subsidiary of the Company that guarantees the
obligations of the Company under the Notes and the Indenture.

 

TIA:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  The trustee under the Indenture and, if existent, the trustee under
any indenture governing the Exchange Notes and Private Exchange Notes (if any).

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

2.                                       Exchange Offer

 

(a)                                  Unless the Exchange Offer would not be
permitted by applicable laws or a policy of the SEC, the Company shall (and
shall cause each Subsidiary Guarantor to) (i) prepare and file with the SEC on
or prior to the Filing Date, a registration statement (the “Exchange
Registration Statement”) on an appropriate form under the Securities Act with
respect to an offer (the “Exchange Offer”) to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes, (ii) use its

 

4

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause the Exchange Registration Statement to
become effective on or prior to the Effectiveness Date, (iii) use its
commercially reasonable efforts to keep the Exchange Registration Statement
effective until the consummation of the Exchange Offer in accordance with its
terms, and (iv) commence the Exchange Offer and use its commercially reasonable
efforts to issue on or prior to 30 Business Days, or longer,  if required by the
federal securities laws, after the date on which the Exchange Registration
Statement is declared effective, Exchange Notes in exchange for all Notes
validly tendered prior thereto in the Exchange Offer.  The Exchange Offer shall
not be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the staff of the SEC.

 

(b)                                 The Exchange Notes shall be issued under,
and entitled to the benefits of, (i) the Indenture or a trust indenture that is
identical to the Indenture (other than such changes as are necessary to comply
with any requirements of the SEC to effect or maintain the qualifications
thereof under the TIA) and (ii) the Collateral Documents.

 

(c)                                  Interest on the Exchange Notes and Private
Exchange Notes will accrue from the last interest payment due date on which
interest was paid on the Notes surrendered in exchange therefor or, if no
interest has been paid on the Notes, from the Closing Date.  Each Exchange Note
and Private Exchange Note shall bear interest at the rate set forth thereon;
provided, that interest with respect to the period prior to the issuance thereof
shall accrue at the rate or rates borne by the Notes from time to time during
such period.

 

(d)                                 The Company may require each Holder as a
condition to participation in the Exchange Offer to represent (i) that any
Exchange Notes received by it will be acquired in the ordinary course of its
business, (ii) that at the time of the commencement and consummation of the
Exchange Offer such Holder has not entered into any arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes in violation of the provisions of the
Securities Act, (iii) that if such Holder is an “affiliate” of the Company
within the meaning of Rule 405 of the Securities Act, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable to it, (iv) if such Holder is not a broker-dealer, that it is
not engaged in, and does not intend to engage in, the distribution of the Notes
and (v) if such Holder is a Participating Broker-Dealer, that it will deliver a
Prospectus in connection with any resale of the Exchange Notes.

 

(e)                                  The Company shall (and shall cause each
Subsidiary Guarantor to) include within the Prospectus contained in the Exchange
Registration Statement a section entitled “Plan of Distribution” reasonably
acceptable to the Initial Purchaser which shall contain a summary statement of
the positions taken or policies made by the staff of the SEC with respect to the
potential “underwriter” status of any broker-dealer that is the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of Exchange Notes received by
such broker-dealer in the Exchange Offer for its own account in exchange for
Notes that were acquired by it as a result of market-making or other trading
activity (a “Participating Broker-Dealer”).  Such “Plan of Distribution” section
shall also allow, to the extent permitted by applicable policies and regulations
of the SEC, the use of the Prospectus by all Persons subject to the prospectus
delivery requirements of the Securities Act in connection with a resale of the
Exchange Notes, including, to the extent so permitted, all Participating
Broker-Dealers, and include a statement describing the manner in which
Participating Broker-Dealers may resell the Exchange Notes.  The Company shall
use its commercially reasonable efforts to keep the Exchange Registration
Statement effective and to amend and supplement the Prospectus contained
therein, in order to permit such Prospectus to be lawfully delivered by all
Persons

 

5

--------------------------------------------------------------------------------


 

subject to the prospectus delivery requirements of the Securities Act for such
period of time as such Persons must comply with such requirements in order to
resell the Exchange Notes (the “Applicable Period”).

 

(f)                                    If, upon consummation of the Exchange
Offer, the Initial Purchaser holds any Notes acquired by it and having the
status of an unsold allotment in the initial distribution, the Company (upon the
written request from the Initial Purchaser) shall, simultaneously with the
delivery of the Exchange Notes in the Exchange Offer, issue and deliver to the
Initial Purchaser, in exchange (the “Private Exchange”) for the Notes held by
the Initial Purchaser, a like principal amount of Senior Secured Notes,
including the guarantees related thereto, that are identical to the Exchange
Notes except for the existence of restrictions on transfer thereof under the
Securities Act and securities laws of the several states of the United States
(the “Private Exchange Notes”) (and which are issued pursuant to the same
indenture as the Exchange Notes).  The Private Exchange Notes shall bear the
same CUSIP number as the Exchange Notes.

 

(g)                                 In connection with the Exchange Offer, the
Company shall (and shall cause each Subsidiary Guarantor to):

 

(i)                                     mail to each Holder a copy of the
Prospectus forming part of the Exchange Registration Statement, together with an
appropriate letter of transmittal that is an exhibit to the Exchange
Registration Statement, and any related documents;

 

(ii)                                  keep the Exchange Offer open for not less
than 20 Business Days after the date of commencement thereof (or longer if
required by applicable law)

 

(iii)                               utilize the services of a depository for the
Exchange Offer with an address in the Borough of Manhattan, the City of New
York, which may be the Trustee or an affiliate thereof;

 

(iv)                              permit Holders to withdraw tendered
Registrable Securities at any time prior to the close of business, New York City
time, on the last Business Day on which the Exchange Offer shall remain open;
and

 

(v)                                   otherwise comply in all material respects
with all applicable laws.

 

(h)                                 As soon as practicable after the close of
the Exchange Offer or the Private Exchange, as the case may be, the Company
shall (and shall cause each Subsidiary Guarantor to):

 

(i)                                     accept for exchange all Registrable
Securities validly tendered pursuant to the Exchange Offer or the Private
Exchange, as the case may be, and not validly withdrawn;

 

(ii)                                    deliver to the Trustee for cancellation
all Registrable Securities so accepted for exchange; and

 

(iii)                               cause the Trustee to authenticate and
deliver promptly to each Holder tendering such Registrable Securities,  Exchange
Notes or Private Exchange Notes, as the case may be, equal in principal amount
to the Notes of such Holder so accepted for exchange.

 

6

--------------------------------------------------------------------------------


 

(i)                                     The Exchange Notes and the Private
Exchange Notes may be issued under (i) the Indenture or (ii) an indenture
identical to the Indenture (other than such changes as are necessary to comply
with any requirements of the SEC to effect or maintain the qualification thereof
under the TIA), which in either event will provide that the Exchange Notes will
not be subject to the transfer restrictions set forth in the Indenture, that the
Private Exchange Notes will be subject to the transfer restrictions set forth in
the Indenture, and that the Exchange Notes, the Private Exchange Notes and the
Notes, if any, will be deemed one class of security (subject to the provisions
of the Indenture) and entitled to participate in all the security granted by the
Company pursuant to the Collateral Documents and in any Subsidiary Guarantee (as
such terms are defined in the Indenture) on an equal and ratable basis.

 

(j)                                     If:  (i) prior to the consummation of
the Exchange Offer, the Holders of a majority in aggregate principal amount of
Registrable Securities, determines in its or their reasonable judgment that
(A) upon the advice of counsel, the Exchange Notes and related guarantees would
not, upon receipt, be tradeable by the Holders thereof without restriction under
the Securities Act and the Exchange Act and without material restrictions under
applicable Blue Sky or state securities laws, or (B) the interests of the
Holders under this Agreement, taken as a whole, would be materially adversely
affected by the consummation of the Exchange Offer; (ii) applicable law or
applicable interpretations of the staff of the SEC would not permit the
consummation of the Exchange Offer prior to the Effectiveness Date;
(iii) subsequent to the consummation of the Private Exchange, any Holder of
Private Exchange Notes so requests; (iv) the Exchange Offer is not consummated
within 240 days of the Closing Date for any reason; or (v) in the case of
(A) any Holder not permitted by applicable law or SEC policy to participate in
the Exchange Offer, (B) any Holder participating in the Exchange Offer that
receives Exchange Notes that may not be sold without restriction under state or
federal securities laws (other than due solely to the status of such Holder as
an affiliate of the Company within the meaning of the Securities Act) or (C) any
broker-dealer that holds Notes acquired directly from the Company or any of its
affiliates and, in each such case contemplated by this clause (v), such Holder
notifies the Company within 60 days of consummation of the Exchange Offer, then
the Company and the Subsidiary Guarantors shall promptly (and in any event
within five Business Days) deliver to the Holders (or in the case of an
occurrence of any event described in clause (v) of this Section 2(i), to any
such Holder) and the Trustee notice thereof (the “Shelf Notice”) and shall as
promptly as practicable thereafter file an Initial Shelf Registration pursuant
to Section 3.

 

3.                                       Shelf Registration

 

If a Shelf Notice is delivered pursuant to Section 2(j) prior to consummation of
the Exchange Offer, then this Section 3 shall apply to all Registrable
Securities.  Otherwise, upon consummation of the Exchange Offer in accordance
with Section 2, the provisions of Section 3 shall apply solely with respect to
(i) Notes held by any Holder thereof not permitted by applicable law or SEC
policy to participate in the Exchange Offer, (ii) Notes held by any
broker-dealer that acquired such Notes directly from the Company or any of its
affiliates and (iii) Exchange Notes that are not freely tradeable as
contemplated by Section 2(j)(v) hereof, provided in each case that the relevant
Holder has duly notified the Company within 60 days of consummation of the
Exchange Offer as required by Section 2(j)(v). The Notes entitled to the
benefits of this Section 3 are referred to as the “Registrable Shelf
Securities.”

 

(a)                                  Initial Shelf Registration.  The Company
shall (and shall cause each Subsidiary Guarantor to), within the timeframes
specified in this Section 3(a), file with the SEC a Registration Statement for
an offering to be made on a continuous basis pursuant to Rule 415 covering all
of the Registrable Shelf Securities (the “Initial Shelf Registration”).  If the
Company (and

 

7

--------------------------------------------------------------------------------


 

any Subsidiary Guarantor) has not yet filed an Exchange Registration Statement,
the Company shall (and shall cause each Subsidiary Guarantor to) file with the
SEC the Initial Shelf Registration on or prior to the Filing Date and shall use
its commercially reasonable efforts to cause such Initial Shelf Registration to
be declared effective under the Securities Act on or prior to the Initial Shelf
Effectiveness Date.  Otherwise, the Company shall (and shall cause each
Subsidiary Guarantor to) use its commercially reasonable efforts to file with
the SEC the Initial Shelf Registration within 30 days of the delivery of the
Shelf Notice and shall use its commercially reasonable efforts to cause such
Shelf Registration to be declared effective under the Securities Act on or prior
to the Shelf Effectiveness Date.  The Initial Shelf Registration shall be on
Form S-1 or another appropriate form permitting registration of such Registrable
Shelf Securities for resale by Holders in the manner or manners reasonably
designated by them (including, without limitation, one or more Underwritten
Offerings).  The Company and Subsidiary Guarantors shall not permit any
securities other than the Registrable Shelf Securities to be included in any
Shelf Registration.  The Company shall (and shall cause each Subsidiary
Guarantor to) use its commercially reasonable efforts to keep the Initial Shelf
Registration continuously effective under the Securities Act until the date
which is two years from the Closing Date (subject to extension pursuant to the
last paragraph of Section 6(w) (the “Effectiveness Period”), or such shorter
period ending when (i) all Registrable Shelf Securities covered by the Initial
Shelf Registration have been sold in the manner set forth and as contemplated in
the Initial Shelf Registration (ii) a Subsequent Shelf Registration covering all
of the Registrable Shelf Securities covered by and not sold under the Initial
Shelf Registration or an earlier Subsequent Shelf Registration has been declared
effective under the Securities Act or (iii) there ceases to be any outstanding
Registrable Shelf Securities.

 

(b)                                 Subsequent Shelf Registrations.  If the
Initial Shelf Registration or any Subsequent Shelf Registration (as defined
below) ceases to be effective for any reason at any time during the
Effectiveness Period (other than because of the sale of all of the securities
registered thereunder), the Company shall (and shall cause each Subsidiary
Guarantor to) use its commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within 30 days of such cessation of effectiveness amend such Shelf
Registration in a manner to obtain the withdrawal of the order suspending the
effectiveness thereof, or file (and cause each Subsidiary Guarantor to file) an
additional “shelf” Registration Statement pursuant to Rule 415 covering all of
the Registrable Shelf Securities (a “Subsequent Shelf Registration”).  If a
Subsequent Shelf Registration is filed, the Company shall (and shall cause each
Subsidiary Guarantor to) use its commercially reasonable efforts to cause the
Subsequent Shelf Registration to be declared effective as soon as practicable
after such filing and to keep such Subsequent Shelf Registration continuously
effective for a period equal to the number of days in the Effectiveness Period
less the aggregate number of days during which the Initial Shelf Registration or
any Subsequent Shelf Registration was previously continuously effective.  As
used herein the term “Shelf Registration” means the Initial Shelf Registration
and any Subsequent Shelf Registrations

 

(c)                                  Supplements and Amendments.  The Company
shall promptly supplement and amend any Shelf Registration if required by the
rules, regulations or instructions applicable to the registration form used for
such Shelf Registration, if required by the Securities Act, or if reasonably
requested in writing by the Holders of a majority in aggregate principal amount
of the Registrable Shelf Securities covered by such Shelf Registration or by any
underwriter of such Registrable Shelf Securities.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Provision of Information.    No Holder of
Registrable Shelf Securities shall be entitled to include any of its Registrable
Shelf Securities in any Shelf Registration pursuant to this Agreement unless
such Holder furnishes to the Company and the Trustee in writing, within 20 days
after receipt of a written request therefor, such information as the Company and
the Trustee after conferring with counsel with regard to information relating to
Holders that would be required by the SEC to be included in such Shelf
Registration or Prospectus included therein, may reasonably request for
inclusion in any Shelf Registration or Prospectus included therein, and no such
Holder shall be entitled to Additional Interest pursuant to Section 4 hereof
unless and until such Holder shall have provided such information.

 

(e)                                  Blackout Periods.  Notwithstanding anything
to the contrary contained in this Agreement, upon notice to Holders, the Company
may suspend use of the prospectus included in any Shelf Registration for a
period of time (a “Blackout Period”) in the event that the Company reasonably
determines in good faith that (1) the disclosure of an event, occurrence or
other item at such time could reasonably be expected to have a material effect
on the business, operations or prospects of the Company and the Subsidiary
Guarantors, taken as a whole, or (2) the disclosure otherwise relates to a
material business transaction which has not been publicly disclosed and that any
such disclosure would jeopardize the success of the transaction.  The Blackout
Periods in any 12-month period commencing on the Closing Date may not exceed 75
days in the aggregate or 45 days consecutively.

 

4.                                       Additional Interest

 

(a)                                  The Company and each Subsidiary Guarantor
acknowledges and agrees that the Holders of Registrable Securities will suffer
damages if the Company or any Subsidiary Guarantor fails to fulfill its material
obligations under Section 2 or Section 3 hereof and that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly,
the Company and the Subsidiary Guarantors agree to pay additional cash interest
on the Notes (“Additional Interest”) under the circumstances and to the extent
set forth below (each of which shall be given independent effect):

 

(i)                                     if the Exchange Registration Statement
has not been filed on or prior to the Filing Date, Additional Interest shall
accrue on the Notes over and above any stated interest at a rate of 0.25% per
annum of the principal amount of such Notes for the first 90 days immediately
following the Filing Date, such Additional Interest rate increasing by an
additional 0.25% per annum at the beginning of each subsequent 90-day period;

 

(ii)                                  if (A) the Exchange Registration Statement
has not been declared effective on or prior to the Effectiveness Date or (B) the
Initial Shelf Registration or Shelf Registration, as the case may be, has not
been declared effective on or prior to the Initial Shelf Effectiveness Date or
the Shelf Effectiveness Date, as the case may be, Additional Interest shall
accrue on the Notes over and above any stated interest at a rate of 0.25% per
annum of the principal amount of such Notes for the first 90 days immediately
following the Effectiveness Date, the Initial Shelf Effectiveness Date or the
Shelf Effectiveness Date, as the case may be, such Additional Interest rate
increasing by an additional 0.25% per annum at the beginning of each subsequent
90-day period;

 

(iii)                               if (A) the Company (and any Subsidiary
Guarantor) has not exchanged Exchange Notes for all Notes validly tendered in
accordance with the terms of the Exchange Offer on or prior to the 30 Business
Days after the Effectiveness Date, (B) the

 

9

--------------------------------------------------------------------------------


 

Exchange Registration Statement ceases to be effective at any time prior to the
time that the Exchange Offer is consummated, (C) if applicable, a Shelf
Registration has been declared effective and such Shelf Registration ceases to
be effective at any time prior to the end of the Effectiveness Period (other
than such time as all Notes have been disposed of thereunder or a valid notice
to suspend use of the prospectus is issued pursuant to Section 3(e)) and is not
declared effective again within 30 days, or (D) pending the announcement of a
material corporate transaction, the Company issues a written notice pursuant to
Section 6(e)(v) or (vi) that a Shelf Registration Statement or Exchange
Registration Statement is unusable and the aggregate number of days in any
365-day period for which all such notices issued or required to be issued, have
been, or were required to be, in effect exceeds 75 days in the aggregate or 45
days consecutively, in the case of a Shelf Registration statement, or 30 days in
the aggregate in the case of an Exchange Registration Statement, then Additional
Interest shall accrue on the Notes, over and above any stated interest, at a
rate of 0.25% per annum of the principal amount of such Notes commencing on
(w) the 31st Business Day after the Effectiveness Date, in the case of
(A) above, or (x) the date the Exchange Registration Statement ceases to be
effective without being declared effective again within 30 days, in the case of
clause (B) above, or (y) the day such Shelf Registration ceases to be effective
in the case of (C) above, or (z) the 31st day in any 12-month period that the
Exchange Registration Statement, or the 46th consecutive day or the 76th day in
any 12-month period that the Shelf Registration Statement, ceases to be usable
in case of clause (D) above, such Additional Interest rate increasing by an
additional 0.25% per annum at the beginning of each such subsequent 90-day
period;

 

provided, however, that the maximum Additional Interest rate on the Notes may
not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement or
Initial Shelf Registration (in the case of (i) above), (2) upon the
effectiveness of the Exchange Registration Statement or Initial Shelf
Registration (in the case of (ii) above), or (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of (iii)(A) above), or upon the
effectiveness of the Exchange Registration Statement that had ceased to remain
effective (in the case of clause (iii)(B) above), or upon the effectiveness of a
Shelf Registration which had ceased to remain effective (in the case of
(iii)(C) above), Additional Interest on the Notes as a result of such clause (or
the relevant subclause thereof) or upon the effectiveness of such Registration
Statement or Exchange Registration Statement (in the case of clause
(iii)(D) above), as the case may be, shall cease to accrue. Notwithstanding the
foregoing, (x) the amount of Additional Interest payable shall not increase
because more than one Registration Default has occurred and is pending, and
(y) Additional Interest shall be payable for Registration Defaults related to a
failure of the Company to cause a Shelf Registration Statement to be declared
effective only to Holders of Shelf Notes.  Additional Interest pursuant to this
Section 4 constitutes liquidated damages with respect to a Registration Default
and shall be the exclusive monetary remedy available to the Holders with respect
to a Registration Default.

 

(b)                                 The Company shall notify the Trustee within
three Business Days after each and every date on which an event occurs in
respect of which Additional Interest is required to be paid (an “Event Date”). 
Any amounts of Additional Interest due pursuant to clause (a)(i), (a)(ii) or
(a)(iii) of this Section 4 will be payable in cash, on the dates and in the
manner provided in the Indenture and whether or not any cash interest would then
be payable on such date, commencing with the first such semi-annual date
occurring after any such Additional Interest commences to accrue.  The amount of
Additional Interest will be determined by

 

10

--------------------------------------------------------------------------------


 

multiplying the applicable Additional Interest rate by the principal amount of
the Notes, multiplied by a fraction, the numerator of which is the number of
days such Additional Interest rate was applicable during such period (determined
on the basis of a 360-day year comprised of twelve 30-day months and, in the
case of a partial month, the actual number of days elapsed), and the denominator
of which is 360.

 

5.                                       Hold-Back Agreements

 

The Company agrees that it will not effect any public or private sale or
distribution (including a sale pursuant to Regulation D under the Securities
Act) of any securities the same as or similar to those covered by a Registration
Statement filed pursuant to Section 2 or 3 hereof, or any securities convertible
into or exchangeable or exercisable for such securities, during the 10 days
prior to, and during the 90-day period beginning on, the effective date of any
Registration Statement filed pursuant to Sections 2 and 3 hereof unless the
Holders of a majority in the aggregate principal amount of the Registrable
Securities to be included in such Registration Statement consent, if the
managing underwriter thereof so requests in writing.

 

6.                                       Registration Procedures

 

In connection with the filing of any Registration Statement pursuant to Sections
2 or 3 hereof, the Company shall (and shall cause each Subsidiary Guarantor to)
effect such registrations to permit the sale of such securities covered thereby
in accordance with the intended method or methods of disposition thereof, and
pursuant thereto and in connection with any Registration Statement filed by the
Company hereunder, the Company shall (and shall cause each Subsidiary Guarantor
to):

 

(a)                                  Prepare and file with the SEC on or prior
to the Filing Date, the Exchange Registration Statement or if the Exchange
Registration Statement is not filed because of the circumstances contemplated by
Section 2(j), a Shelf Registration as prescribed by Section 3, and use its
commercially reasonable efforts to cause each such Registration Statement to
become effective and remain effective as provided herein; provided that, if
(1) a Shelf Registration is filed pursuant to Section 3 or (2) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto the Company shall (and shall cause each
Subsidiary Guarantor to), if requested, furnish to and afford the Holders of the
Registrable Securities to be registered pursuant to such Shelf Registration
Statement, each Participating Broker-Dealer, the managing underwriters, if any,
and each of their respective counsel, a reasonable opportunity to review copies
of all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least five Business Days prior to such filing).  The Company and each
Subsidiary Guarantor shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto in respect of which the
Holders must provide information for the inclusion therein without the Holders
being afforded an opportunity to review such documentation if the holders of a
majority in aggregate principal amount of the Registrable Securities covered by
such Registration Statement, or any such Participating Broker-Dealer, as the
case may be, the managing underwriters, if any, or any of their respective
counsel shall reasonably object in writing on a timely basis. A Holder shall be
deemed to have reasonably objected to such filing if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading or fails
to comply with the applicable requirements of the Securities Act.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Provide an indenture trustee for the
Registrable Securities, the Exchange Notes or the Private Exchange Notes, as the
case may be, and cause the Indenture (or other indenture relating to the
Registrable Securities) to be qualified under the TIA not later than the
effective date of the first Registration Statement; and in connection therewith,
to effect such changes to such indenture as may be required for such indenture
to be so qualified in accordance with the terms of the TIA; and execute, and use
its commercially reasonable efforts to cause such Trustee to execute, all
documents as may be required to effect such changes, and all other forms and
documents required to be filed with the SEC to enable such indenture to be so
qualified in a timely manner.

 

(c)                                  Prepare and file with the SEC such
pre-effective amendments and post-effective amendments to each Shelf
Registration or Exchange Registration Statement, as the case may be, as may be
necessary to keep such Registration Statement continuously effective for the
Effectiveness Period or the Applicable Period, as the case may be; cause the
related Prospectus to be supplemented by any Prospectus supplement required by
applicable law, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) promulgated under the Securities Act; and
comply with the provisions of the Securities Act and the Exchange Act applicable
to them with respect to the disposition of all securities covered by such
Registration Statement as so amended or in such Prospectus as so supplemented
and with respect to the subsequent resale of any securities being sold by a
Participating Broker-Dealer covered by any such Prospectus.  The Company and
each Subsidiary Guarantor shall not, during the Applicable Period, voluntarily
take any action that would result in selling Holders of the Registrable
Securities covered by a Registration Statement or Participating Broker-Dealers
seeking to sell Exchange Notes not being able to sell such Registrable
Securities or such Exchange Notes during that period, unless such action is
required by applicable law, rule or regulation or permitted by this Agreement.

 

(d)                                 Furnish to such selling Holders and
Participating Broker-Dealers who so request in writing (i) upon the Company’s
receipt, a copy of the order of the SEC declaring such Registration Statement
and any post effective amendment thereto effective, (ii) such reasonable number
of copies of such Registration Statement and of each amendment and supplement
thereto (in each case including any documents incorporated therein by reference
and all exhibits) and (iii) such reasonable number of copies of the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
and each amendment and supplement thereto, and such reasonable number of copies
of the final Prospectus as filed by the Company and each Subsidiary Guarantor
pursuant to Rule 424(b) under the Securities Act, in conformity with the
requirements of the Securities Act and each amendment and supplement thereto.
The Company and the Subsidiary Guarantors hereby consent to the use of the
Prospectus by each of the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers, if any, in connection with the offering and sale of the
Registrable Securities covered by, or the sale by Participating Broker-Dealers
of the Exchange Notes pursuant to, such Prospectus and any amendment or
supplement thereto.

 

(e)                                  If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period relating thereto, the Company shall notify in
writing the selling Holders of Registrable Securities, or each such
Participating Broker-Dealer, as the case may be, the managing underwriters, if
any, and each of their respective counsel promptly (but in any event within two
Business Days) (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a

 

12

--------------------------------------------------------------------------------


 

Registration Statement or any post-effective amendment, when the same has become
effective (including in such notice a written statement that any Holder may,
upon request, obtain, without charge, one conformed copy of such Registration
Statement or post-effective amendment including financial statements and
schedules, documents incorporated or deemed to be incorporated by reference and
exhibits), (ii) of the issuance by the SEC of any stop order suspending the
effectiveness of a Registration Statement or of any order preventing or
suspending the use of any Prospectus or the initiation of any proceedings for
that purpose, (iii) if at any time when a Prospectus is required by the
Securities Act to be delivered in connection with sales of the Registrable
Securities the representations and warranties of the Company and any Subsidiary
Guarantor contained in any agreement (including any underwriting agreement)
contemplated by Section 6(n) hereof cease to be true and correct, (iv) of the
receipt by the Company or any Subsidiary Guarantor of any notification with
respect to the suspension of the qualification or exemption from qualification
of a Registration Statement or any of the Registrable Securities or the Exchange
Notes to be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement and the Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (vi) of any reasonable
determination by the Company or any Subsidiary Guarantor that a post-effective
amendment to a Registration Statement would be appropriate and (vii) of any
request by the SEC for amendments to the Registration Statement or supplements
to the Prospectus or for additional information relating thereto.

 

(f)                                    Use its commercially reasonable efforts
to prevent the issuance of any order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of a
Prospectus or suspending the qualification (or exemption from qualification) of
any of the Registrable Securities or the Exchange Notes to be sold by any
Participating Broker-Dealer, for sale in any jurisdiction, and, if any such
order is issued, to use its commercially reasonable efforts to obtain the
withdrawal of any such order at the earliest possible date.

 

(g)                                 If (A) a Shelf Registration is filed
pursuant to Section 3, (B) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period or (C) reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Securities being sold in connection with an
Underwritten Offering, other than during a Blackout Period (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information or revisions to information therein relating to such underwriters or
selling Holders as the managing underwriters, if any, or such Holders or any of
their respective counsel reasonably request in writing to be included or made
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplements or
post-effective amendment.

 

(h)                                 Prior to any public offering of Registrable
Securities or any delivery of a Prospectus contained in the Exchange
Registration Statement by any Participating Broker-Dealer who

 

13

--------------------------------------------------------------------------------


 

seeks to sell Exchange Notes during the Applicable Period, use its commercially
reasonable efforts to register or qualify, and to cooperate with the selling
Holders of Registrable Securities or each such Participating Broker-Dealer, as
the case may be, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities or Exchange Notes,
as the case may be, for offer and sale under the securities or Blue Sky laws of
such jurisdictions within the United States as any selling Holder, Participating
Broker-Dealer or any managing underwriter or underwriters, if any, reasonably
request in writing; provided, that where Exchange Notes held by Participating
Broker-Dealers or Registrable Securities are offered other than through an
Underwritten Offering, the Company and each Subsidiary Guarantor agree to cause
its counsel to perform Blue Sky investigations and file any registrations and
qualifications required to be filed pursuant to this Section 6(h), keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Exchange Notes held by Participating
Broker-Dealers or the Registrable Securities covered by the applicable
Registration Statement; provided that neither the Company nor any Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or (C) subject itself to taxation in any such jurisdiction
where it is not then so subject.

 

(i)                                     If (A) a Shelf Registration is filed
pursuant to Section 3 or (B) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is requested to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, cooperate with the selling Holders of
Registrable Securities and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates shall not bear any
restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or Holders may reasonably request.

 

(j)                                     Use its commercially reasonable efforts
to cause the Registrable Securities covered by any Registration Statement to be
registered with or approved by such governmental agencies or authorities as may
be necessary to enable the seller or sellers thereof or the underwriter, if any,
to consummate the disposition of such Registrable Securities, except as may be
required solely as a consequence of the nature of such selling Holder’s
business, in which case the Company shall (and shall cause each Subsidiary
Guarantor to) cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals; provided that neither
the Company nor any existing Subsidiary Guarantor shall be required to
(A) qualify generally to do business in any jurisdiction where it is not then so
qualified, (B) take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject or (C) subject
itself to taxation in any such jurisdiction where it is not then so subject.

 

(k)                                  If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, upon the occurrence of any event
contemplated by paragraph 6(e)(v) or 6(e)(vi) hereof (other than during a
Blackout Period), as promptly as practicable, prepare and file with the SEC, at
the expense of the Company and the Subsidiary

 

14

--------------------------------------------------------------------------------


 

Guarantors , a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder or to the purchasers of the Exchange Notes to
whom such Prospectus will be delivered by a Participating Broker-Dealer, such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and, if SEC review is required, use its commercially reasonable
efforts to cause such post-effective amendment to be declared effective as soon
as possible.

 

(l)                                     Use its commercially reasonable efforts
to cause the Registrable Securities covered by a Registration Statement to be
rated with such appropriate rating agencies, if so requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable
Securities covered by such Registration Statement or the managing underwriter or
underwriters, if any.

 

(m)                               Prior to the initial issuance of the Exchange
Notes, (i) provide the Trustee with one or more certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
(ii) provide a CUSIP number for the Exchange Notes.

 

(n)                                 If a Shelf Registration is filed pursuant to
Section 3, enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in Underwritten Offerings of debt
securities similar to the Notes, as may be appropriate in the circumstances) and
take all such other actions in connection therewith (including those reasonably
requested in writing by the managing underwriters, if any, or the Holders of a
majority in aggregate principal amount of the Registrable Securities being sold)
in order to expedite or facilitate the registration or the disposition of such
Registrable Securities, and in such connection, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, (i) make such representations and warranties to the Holders and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries as then conducted, and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, in form, substance and scope as are customarily made by
issuers to underwriters in Underwritten Offerings of debt securities similar to
the Notes, as may be appropriate in the circumstances, and confirm the same if
and when reasonably required; (ii) obtain an opinion of counsel to the Company
and the Subsidiary Guarantors and updates thereof (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders of a majority in aggregate principal
amount of the Registrable Securities being sold), addressed to each selling
Holder and each of the underwriters, if any, covering the matters customarily
covered in opinions of counsel to the Company and the Subsidiary Guarantors
requested in Underwritten Offerings of debt securities similar to the Notes, as
may be appropriate in the circumstances; (iii) obtain “cold comfort” letters and
updates thereof (which letters and updates (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters) from the independent
certified public accountants of the Company and the Subsidiary Guarantors (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with Underwritten Offerings of debt
securities similar to the Notes, as may be appropriate in the

 

15

--------------------------------------------------------------------------------


 

circumstances, and such other matters as reasonably requested in writing by the
underwriters; and (iv) deliver such documents and certificates as may be
reasonably requested in writing by the Holders of a majority in aggregate
principal amount of the Registrable Securities being sold and the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties of the Company and its subsidiaries made pursuant to clause
(i) above and to evidence compliance with any conditions contained in the
underwriting agreement or other similar agreement entered into by the Company or
any Subsidiary Guarantor.

 

(o)                                 If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, make available for inspection by any selling
Holder of such Registrable Securities being sold, or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Registrable Securities, if any, and any attorney, accountant or
other agent retained by any such selling Holder or each such Participating
Broker-Dealer, as the case may be, or underwriter (collectively, the
“Inspectors”), at the offices where normally kept, during reasonable business
hours, all financial and other records and pertinent corporate documents of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information reasonably requested in writing
by any such Inspector in connection with such Registration Statement; provided,
that the foregoing inspection and information gathering on behalf of the Holders
shall be coordinated by one counsel designated by and on behalf of the Holders. 
Each Inspector shall agree in writing that it will keep the Records confidential
and not disclose any of the Records or use any of the Records in contravention
of applicable securities laws unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) the information in
such Records is public or has been made generally available to the public other
than as a result of a disclosure or failure to safeguard by such Inspector or
(iv) disclosure of such information is, in the reasonable written opinion of
counsel for any Inspector, necessary or advisable in connection with any action,
claim, suit or proceeding, directly or indirectly, involving or potentially
involving such Inspector and arising out of, based upon, related to, or
involving this Agreement, or any transaction contemplated hereby or arising
hereunder.  Each selling Holder of such Registrable Securities and each such
Participating Broker-Dealer will be required to agree that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such information is made generally available to the
public.  Each Inspector, each selling Holder of such Registrable Securities and
each such Participating Broker-Dealer will be required to further agree that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and, to the extent
practicable, use its commercially reasonable efforts to allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential at its expense.

 

(p)                                 Comply with all applicable rules and
regulations of the SEC and make generally available to the security holders of
the Company with regard to any applicable Registration Statement earning
statements satisfying the provisions of section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period

 

16

--------------------------------------------------------------------------------


 

if such period is a fiscal year) (i) commencing at the end of any fiscal quarter
in which Registrable Securities are sold to underwriters in a firm commitment or
best efforts Underwritten Offering and (ii) if not sold to underwriters in such
an offering, commencing on the first day of the first fiscal quarter of the
Company after the effective date of a Registration Statement, which statements
shall cover said 12-month periods.

 

(q)                                 Upon consummation of an Exchange Offer or
Private Exchange, at the request of the Initial Purchaser, obtain an opinion of
counsel to the Company and the Subsidiary Guarantors (in form, scope and
substance reasonably satisfactory to the Trustee), addressed to the Trustee for
the benefit of all Holders participating in the Exchange Offer or Private
Exchange, as the case may be, to the effect that (i) the Company and the
Subsidiary Guarantors have duly authorized, executed and delivered the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture,
(ii) the Exchange Notes or the Private Exchange Notes, as the case may be, and
the Indenture constitute legal, valid and binding obligations of the Company and
the Subsidiary Guarantors, enforceable against the Company and the Subsidiary
Guarantors in accordance with their respective terms, except as such enforcement
may be subject to customary United States and foreign exceptions and (iii) all
obligations of the Company and the Subsidiary Guarantors under the Exchange
Notes or the Private Exchange Notes, as the case may be, and the Indenture are
secured by Liens on the assets securing the obligations of the Company and the
Subsidiary Guarantors under the Notes, the Indenture and the Collateral
Documents to the extent and as discussed in the Registration Statement.

 

(r)                                    If the Exchange Offer or a Private
Exchange is to be consummated, upon delivery of the Registrable Securities by
the Holders to the Company and the Subsidiary Guarantors (or to such other
Person as directed by the Company and the Subsidiary Guarantors) in exchange for
the Exchange Notes or the Private Exchange Notes, as the case may be, the
Company and the Subsidiary Guarantors shall mark, or caused to be marked, on
such Registrable Securities that the Exchange Notes or the Private Exchange
Notes, as the case may be, are being issued as substitute evidence of the
indebtedness originally evidenced by the Registrable Securities; provided that
in no event shall such Registrable Securities be marked as paid or otherwise
satisfied.

 

(s)                                  Cooperate with each seller of Registrable
Securities covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.

 

(t)                                    Use its commercially reasonable efforts
to cause the Exchange Notes to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.

 

(u)                                 Use its commercially reasonable efforts to
take all other steps reasonably necessary to effect the registration of the
Registrable Securities covered by a Registration Statement contemplated hereby.

 

(v)                                 The Company may require each seller of
Registrable Securities or Participating Broker-Dealer as to which any
registration is being effected to furnish to the Company such information
regarding such seller or Participating Broker-Dealer and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing.  The Company may exclude from such registration the
Registrable Securities of any seller who fails to furnish such information
within a reasonable time (which time in no event shall exceed 45 days, subject
to Section 3(d)) hereof) after receiving such request.  Each seller of

 

17

--------------------------------------------------------------------------------


 

Registrable Securities or Participating Broker-Dealer as to which any
registration is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished by such seller not materially misleading.

 

(w)                               Each Holder of Registrable Securities and each
Participating Broker-Dealer agrees by acquisition of such Registrable Securities
or Exchange Notes to be sold by such Participating Broker-Dealer, as the case
may be, that, upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 6(e)(ii), 6(e)(iv), 6(e)(v), or
6(e)(vi) or the commencement of a Blackout Period, such Holder will forthwith
discontinue disposition of such Registrable Securities covered by a Registration
Statement and such Participating Broker-Dealer will forthwith discontinue
disposition of such Exchange Notes pursuant to any Prospectus and, in each case,
forthwith discontinue dissemination of such Prospectus until such Holder’s or
Participating Broker-Dealer’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(k), or until it is advised in
writing (the “Advice”) by the Company and the Subsidiary Guarantors that the use
of the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto and, if so directed by the Company and the
Subsidiary Guarantors, such Holder or Participating Broker-Dealer, as the case
may be, will deliver to the Company all copies, other than permanent file
copies, then in such Holder’s or Participating Broker-Dealer’s possession, of
the Prospectus covering such Registrable Securities current at the time of the
receipt of such notice.  In the event the Company and the Subsidiary Guarantors
shall give any such notice, the Applicable Period shall be extended by the
number of days during such periods from and including the date of the giving of
such notice to and including the date when each Participating Broker-Dealer
shall have received (x) the copies of the supplemented or amended Prospectus
contemplated by Section 6(k) or (y) the Advice.

 

7.                                       Registration Expenses

 

(a)                                  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company and the
Subsidiary Guarantors shall be borne by the Company and the Subsidiary
Guarantors, whether or not the Exchange Offer or a Shelf Registration is filed
or becomes effective, including, without limitation, (i) all registration and
filing fees, including, without limitation, (A) fees with respect to filings
required to be made with FINRA in connection with any Underwritten Offering and
(B) fees and expenses of compliance with state securities or Blue Sky laws as
provided in Section 6(h) hereof (including, without limitation, reasonable fees
and disbursements of counsel in connection with Blue Sky qualifications of the
Registrable Securities or Exchange Notes and determination of the eligibility of
the Registrable Securities or Exchange Notes for investment under the laws of
such jurisdictions (x) where the Holders are located, in the case of the
Exchange Notes, or (y) as provided in Section 6(h), in the case of Registrable
Securities or Exchange Notes to be sold by a Participating Broker-Dealer during
the Applicable Period)), (ii) printing expenses, including, without limitation,
expenses of printing Prospectuses if the printing of Prospectuses is requested
by the managing underwriter or underwriters, if any, or by the Holders of a
majority in aggregate principal amount of the Registrable Securities included in
any Registration Statement or by any Participating Broker-Dealer during the
Applicable Period, as the case may be, (iii) messenger, telephone and delivery
expenses incurred in connection with the performance of their obligations
hereunder, (iv) fees and disbursements of counsel for the Company, the
Subsidiary Guarantors and, subject to 7(b), the Holders, (v) fees and
disbursements of all independent certified public accountants referred to in
Section 6 (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), (vi) rating
agency fees and the fees and

 

18

--------------------------------------------------------------------------------


 

expenses incurred in connection with the listing of the Notes to be registered
on any securities exchange, (vii) Securities Act liability insurance, if the
Company and the Subsidiary Guarantors desire such insurance, (viii) fees and
expenses of all other Persons retained by the Company and the Subsidiary
Guarantors, (ix) fees and expenses of any “qualified independent underwriter” or
other independent appraiser participating in an offering pursuant to Section 3
of Schedule E to the By-laws of FINRA, but only where the need for such a
“qualified independent underwriter” arises due to a relationship with the
Company and the Subsidiary Guarantors, (x) internal expenses of the Company and
the Subsidiary Guarantors (including, without limitation, all salaries and
expenses of officers and employees of the Company or the Subsidiary Guarantors
performing legal or accounting duties), (xi) the expense of any annual audit,
(xii) the fees and expenses of the Trustee and the Exchange Agent and (xiii) the
expenses relating to printing, word processing and distributing all Registration
Statements, underwriting agreements, securities sales agreements, indentures and
any other documents necessary in order to comply with this Agreement (provided,
that any obligation to pay the fees and expenses of any underwriter engaged by
the Company will be set forth in a separate underwriting agreement).

 

(b)                                 The Company and the Subsidiary Guarantors
shall reimburse the Holders for the reasonable fees and disbursements of not
more than one counsel chosen by the Holders of a majority in aggregate principal
amount of the Registrable Securities to be included in any Registration
Statement.  The Company and the Subsidiary Guarantors shall pay all documentary,
stamp, transfer or other transactional taxes attributable to the issuance or
delivery of the Exchange Notes or Private Exchange Notes in exchange for the
Notes; provided that the Company shall not be required to pay taxes payable in
respect of any transfer involved in the issuance or delivery of any Exchange
Note or Private Exchange Note in a name other than that of the Holder of the
Note in respect of which such Exchange Note or Private Exchange Note is being
issued.  The Company and the Subsidiary Guarantors shall reimburse the Holders
for fees and expenses (including reasonable fees and expenses of counsel to the
Holders) relating to any enforcement of any rights of the Holders under this
Agreement.

 

8.                                       Indemnification

 

(a)                                  Indemnification by the Company and the
Subsidiary Guarantors.  The Company and the Subsidiary Guarantors jointly and
severally agree to indemnify and hold harmless each Holder of Registrable
Securities, Exchange Notes or Private Exchange Notes and each Participating
Broker-Dealer selling Exchange Notes during the Applicable Period, each Person,
if any, who controls each such Holder (within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act) and the officers,
directors, agents, employees and partners of each such Holder, Participating
Broker-Dealer and controlling person, to the fullest extent lawful, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees as provided in this Section 8) and expenses (including, without limitation,
reasonable costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) (collectively,
“Losses”), as incurred, directly or indirectly caused by, related to, based
upon, arising out of or in connection with any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or form of prospectus, or in any amendment or supplement thereto, or in any
preliminary prospectus, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such Losses are solely based upon information
relating to such Holder or Participating Broker-Dealer

 

19

--------------------------------------------------------------------------------


 

and furnished in writing to the Company and the Subsidiary Guarantors by such
Holder or Participating Broker-Dealer or their counsel expressly for use
therein.

 

(b)                                 Indemnification by Holder.  In connection
with any Registration Statement, Prospectus or form of prospectus, any amendment
or supplement thereto, or any preliminary prospectus in which a Holder is
participating, such Holder shall furnish to the Company and the Subsidiary
Guarantors in writing such information as the Company and the Subsidiary
Guarantors reasonably request for use in connection with any Registration
Statement, Prospectus or form of prospectus, any amendment or supplement
thereto, or any preliminary prospectus and shall indemnify and hold harmless the
Company, the Subsidiary Guarantors, their respective directors and each Person,
if any, who controls the Company and the Subsidiary Guarantors (within the
meaning of Section 15 of the Securities Act and Section 20(a) of the Exchange
Act), and the directors, officers and partners of such controlling persons, to
the fullest extent lawful, from and against all Losses arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading to the extent, but only to the
extent, that such losses are finally judicially determined by a court of
competent jurisdiction in a final, unappealable order to have resulted solely
from an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact contained in or omitted from any
information so furnished in writing by such Holder to the Company and the
Subsidiary Guarantors expressly for use therein.  Notwithstanding the foregoing,
in no event shall the liability of any selling Holder be greater in amount than
such Holder’s Maximum Contribution Amount (as defined below).

 

(c)                                  Conduct of Indemnification Proceedings.  If
any proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the party or parties from which such indemnity is sought (the
“Indemnifying Party” or “Indemnifying Parties”, as applicable) in writing; but
the omission to so notify the Indemnifying Party (i) will not relieve such
Indemnifying Party from any liability under paragraph (a) or (b) above unless
and only to the extent it is materially prejudiced as a result thereof and
(ii) will not, in any event, relieve the Indemnifying Party from any obligations
to any Indemnified Party other than the indemnification obligation provided in
paragraphs (a) and (b) above.

 

The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding; provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless:  (1) the
Indemnifying Party has agreed to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it

 

20

--------------------------------------------------------------------------------


 

elects to employ separate counsel at the expense of the Indemnifying Parties,
the Indemnifying Parties shall not have the right to assume the defense and the
reasonable fees and expenses of such counsel shall be at the expense of the
Indemnifying Party; it being understood, however, that, the Indemnifying Party
shall not, in connection with any one such proceeding or separate but
substantially similar or related proceedings in the same jurisdiction, arising
out of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (together with appropriate
local counsel) at any time for such Indemnified Party).

 

No Indemnifying Party shall be liable for any settlement of any such proceeding
effected without its written consent, which shall not be unreasonably withheld,
but if settled with its written consent, or if there be a final judgment for the
plaintiff in any such proceeding, each Indemnifying Party jointly and severally
agrees, subject to the exceptions and limitations set forth above, to indemnify
and hold harmless each Indemnified Party from and against any and all Losses by
reason of such settlement or judgment.  The Indemnifying Party shall not consent
to the entry of any judgment or enter into any settlement unless such judgment
or settlement (i) includes as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such proceeding for which such Indemnified Party would be entitled
to indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 8 is unavailable to an Indemnified Party or is
insufficient to hold such Indemnified Party harmless for any Losses in respect
of which this Section 8 would otherwise apply by its terms (other than by reason
of exceptions provided in this Section 8), then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall have a joint and
several obligation to contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such statement or
omission.  The amount paid or payable by an Indemnified Party as a result of any
Losses shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any proceeding, to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 8(a) or 8(b) was available to such
party.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.  Notwithstanding the
provisions of this Section 8(d), a selling Holder shall not be required to
contribute, in the aggregate, any amount in excess of such Holder’s Maximum
Contribution Amount.  A selling Holder’s “Maximum Contribution Amount” shall
equal the excess of (i) the aggregate proceeds received by such Holder pursuant
to the sale of such Registrable Securities or Exchange Notes over (ii) the
aggregate amount of damages that such Holder has otherwise been required to pay
by reason of such untrue or

 

21

--------------------------------------------------------------------------------


 

alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(d) are several in proportion to the
respective principal amount of the Registrable Securities held by each Holder
hereunder and not joint.  The Company’s and Subsidiary Guarantors’ obligations
to contribute pursuant to this Section 8(d) are joint and several.

 

The indemnity and contribution agreements contained in this Section 8 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

9.                                       Rules 144 and 144A

 

(a)                                  The Company covenants that it shall
(a) file the reports required to be filed by it (if so required) under the
Securities Act and the Exchange Act in a timely manner and, if at any time the
Company is not required to file such reports, it will, upon the written request
of any Holder of Registrable Securities, make publicly available other
information necessary to permit sales pursuant to Rule 144 and 144A and (b) take
such further action as any Holder may reasonably request in writing, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act pursuant to the
exemptions provided by Rule 144 and Rule 144A.  Upon the request of any Holder,
the Company shall deliver to such Holder a written statement as to whether it
has complied with such information and requirements.

 

(b)                                 Availability of Rule 144 Not Excuse for
Obligations under Section 2.  The fact that holders of Registrable Securities
may become eligible to sell such Registrable Securities pursuant to Rule 144
shall not (1) cause such Notes to cease to be Registrable Securities or
(2) excuse the Company’s and the Guarantors’ obligations set forth in Section 2
of this Agreement, including without limitation the obligations in respect of an
Exchange Offer, Shelf Registration and Additional Interest.

 

10.                                 Underwritten Registrations of Registrable
Securities

 

If any of the Registrable Securities covered by any Shelf Registration are to be
sold in an Underwritten Offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable
Securities included in such offering; provided, however, that such investment
banker or investment bankers and manager or managers must be reasonably
acceptable to the Company. The Company shall be required to effect an
Underwritten Offering only if the Company is required to file a Shelf
Registration and in no event shall the Company be required to effect more than
three Underwritten Offerings pursuant to this Agreement.

 

No Holder of Registrable Securities may participate in any Underwritten
Registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements.

 

11.                                 Miscellaneous

 

(a)                                  Remedies. In the event of a breach by
either the Company or any of the Subsidiary Guarantors of any of their
respective obligations under this Agreement, each Holder, in

 

22

--------------------------------------------------------------------------------


 

addition to being entitled to exercise all rights provided herein, in the
Indenture or, in the case of the Initial Purchaser, in the Purchase Agreement,
or granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.  The Company and the Subsidiary
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by either the Company or any of the
Subsidiary Guarantors of any of the provisions of this Agreement and hereby
further agree that, in the event of any action for specific performance in
respect of such breach, the Company shall (and shall cause each Subsidiary
Guarantor to) waive the defense that a remedy at law would be adequate.

 

(b)                                 No Inconsistent Agreements.  The Company and
each of the Subsidiary Guarantors have not entered, as of the date hereof, and
the Company and each of the Subsidiary Guarantors shall not enter, after the
date of this Agreement, into any agreement with respect to any of its securities
that would prevent consummation of the Exchange Offer, the effectiveness of a
Shelf Registration or the performance by the Company or the Guarantors of their
obligations hereunder or otherwise conflicts with the provisions hereof.  The
Company and each of the Subsidiary Guarantors have not entered and will not
enter into any agreement with respect to any of its securities that will grant
to any Person piggy-back rights with respect to a Registration Statement.

 

(c)                                  Adjustments Affecting Registrable
Securities.  The Company shall not, directly or indirectly, take any action with
respect to the Registrable Securities as a class that would adversely affect the
ability of the Holders to include such Registrable Securities in a registration
undertaken pursuant to this Agreement.

 

(d)                                 Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, other
than with the prior written consent of the Holders of not less than a majority
in aggregate principal amount of the then outstanding Registrable Securities in
circumstances that would adversely affect any Holders of Registrable Securities;
provided, however, that Section 8 and this Section 11(d) may not be amended,
modified or supplemented without the prior written consent of each Holder. 
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being tendered pursuant
to the Exchange Offer or sold pursuant to a Registration Statement and that does
not directly or indirectly affect, impair, limit or compromise the rights of
other Holders of Registrable Securities may be given by Holders of at least a
majority in aggregate principal amount of the Registrable Securities being
tendered or being sold by such Holders pursuant to such Notes Registration
Statement.

 

(e)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand delivery, registered first-class mail, next-day air courier or facsimile:

 

(i)                                     if to a Holder of Notes or to any
Participating Broker-Dealer, at the most current address of such Holder or
Participating Broker-Dealer, as the case may be, set forth on the records of the
registrar of the Notes, with a copy in like manner to the Initial Purchaser as
follows:

 

Jefferies & Company, Inc.
520 Madison Avenue

New York, NY 10022
Attention:  General Counsel

 

23

--------------------------------------------------------------------------------


 

(ii)                                  if to the Initial Purchaser, at the
address specified in Section 11(e)(1);

 

(iii)                               if to the Company or any Subsidiary
Guarantor, as follows:

 

A. M. Castle & Co.

1420 Kensington Road, Suite 220

Oak Brook, IL 60523

Attention:  Chief Executive Officer

 

with a copy to:

 

McDermott, Will & Emery LLP

227 West Monroe

Chicago, IL 60606

Attention: Helen R. Friedli

 

All such notices and communications shall be deemed to have been duly given: 
when delivered by hand, if personally delivered; five Business Days after being
deposited in the United States mail, postage prepaid, if mailed, one Business
Day after being deposited in the United States mail, postage prepaid, if mailed;
one Business Day after being timely delivered to a next-day air courier
guaranteeing overnight delivery; and when receipt is acknowledged by the
addressee, if sent via facsimile.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

 

(f)                                    Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto, including, without limitation and without the need
for an express assignment, subsequent Holders of Notes.

 

(g)                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH
OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS
FOR ITS AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS.  THE COMPANY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE

 

24

--------------------------------------------------------------------------------


 

LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THE COMPANY IRREVOCABLY CONSENTS, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE
OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE COMPANY AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 

(j)                                     Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use its commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction.  It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(k)                                  Notes Held by the Company or Its
Affiliates.  Whenever the consent or approval of Holders of a specified
percentage of Notes is required hereunder, Notes held by the Company or its
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

 

(l)                                     Third Party Beneficiaries.  Holders and
Participating Broker-Dealers are intended third party beneficiaries of this
Agreement and this Agreement may be enforced by such Persons.

 

(m)                               Entire Agreement.  This Agreement, together
with the Purchase Agreement, the Indenture and the Collateral Documents, is
intended by the parties as a final and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein and any and all prior oral or written agreements,
representations, or warranties, contracts, understanding, correspondence,
conversations and memoranda between the Initial Purchaser on the one hand and
the Company and the Subsidiary Guarantors on the other, or between or among any
agents, representatives, parents, subsidiaries, affiliates, predecessors in
interest or successors in interest with respect to the subject matter hereof and
thereof are merged herein and replaced hereby.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

A. M. CASTLE & CO.

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President & Chief Financial Officer

 

 

TRANSTAR METALS CORP.

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

ADVANCED FABRICATING TECHNOLOGY, LLC

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President & Treasurer

 

 

OLIVER STEEL PLATE CO.

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Treasurer

 

 

PARAMONT MACHINE COMPANY, LLC

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

26

--------------------------------------------------------------------------------


 

 

 

TOTAL PLASTICS, INC.

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

TRANSTAR INVENTORY CORP.

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Vice President

 

 

KEYSTONE TUBE COMPANY, LLC

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Treasurer

 

 

TUBE SUPPLY, LLC

 

 

 

 

By:

/s/ Scott F. Stephens

 

 

 

Name: Scott F. Stephens

 

 

Title: Director & Treasurer

 

 

ACCEPTED AND AGREED TO:

 

JEFFERIES & COMPANY, INC.

 

 

By:

/s/ Peter J. Scott

 

Name: Peter J. Scott

 

Title: Managing Director

 

 

27

--------------------------------------------------------------------------------